DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 7, 8, 9, 12, 14, 15, 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2020/0242229 to Curran et al. (hereinafter Curran) in view of US Pub. 2018/0350180 to Onischuk.

In regard amended claim 1, Curran teaches or discloses a method for casting a vote in an electronic balloting system including a computing device, the method comprising:
authenticating a voter from whom a request for casting a vote is received (see paragraph [0057], a voter is authenticated prior to casting his vote, in order to determine the authenticity and eligibility of the voter);
when the voter is successfully authenticated, generating an electronic ballot based on voting information (see paragraphs [0057], [0058], [0060], [0071], and [0072], once successfully validated a digital ballot 104 is activated. Election official 105 also accesses PIN 102 to validate identity and eligibility to gain access to the election platform 106, where election information resides including election meta data, death records, felony records etc. From this information voter's 101 registration is validated 107. This initiates a message to the ballot database 305, where the voter identification number generates a ballot and is sent to the multiprocessor);
gathering data about an electronic vote of the voter, the electronic vote representing a choice of the voter on the electronic ballot (see paragraphs [0066], [0072], and [0075], data gathered from the registration validation 107 of the potential voter is combined with the data from the biometric registration 103 of that same potential voter and this data is verified and compiled in the cloud hosted platform 108. The voter database 406 collects the existence of the vote and the ballot being made and checked off the voter database);
generating and sending at least one request to the voter, the request being generated for confirmation of a validity of the gathered data on the electronic vote of the voter (see paragraphs [0044], and [0054], the multiprocessor to perform the stepwise tasks required by the voting method, including identification of the voter, voter eligibility, authentication of the voting procedure requested by the voter, generation of the requested ballot and accomplish the task of voting, recording the vote and securing the results),
wherein the sending of the request to the voter for the confirmation of the validity of the gathered data about the electronic vote of the voter is performed (see paragraphs [0044], [0053], and [0054], the multiprocessor to perform the stepwise tasks required by the voting method, including identification of the voter, voter eligibility, authentication of the voting procedure requested by the voter, generation of the requested ballot and accomplishing the task of voting, recording the vote and securing the results. A registering voter 101 may request a registration form from a voter registrar. The voter registrar can either print the requested form or have pre-printed forms available with predefined questions and rules found in a registration question pick list data base and registration screen content and form layout rules data base that are appropriate for the locality and election in question);
generating a hardcopy of the ballot filled out by the voter and placing the generated hardcopy in a centralized repository (see paragraphs [0044], [0054], [0057], [0058], and [0059], generation of the requested ballot and accomplishing the task of voting, recording the vote and securing the results. A registering voter 101 may request a registration form from a voter registrar. The voter registrar can either print the requested form or have pre-printed forms available with predefined questions and rules found in a registration question pick list data base); and 
counting the vote of the voter, when the hardcopy of the ballot is successfully generated and an affirmative response is received from the voter in response to the at least one request sent for confirmation of the validity of the gathered data (see paragraphs [0003], [0011], [0032], [0033], [0046], and [0058], the vote has now been completed 111 and moves on to voting enumeration 112 where the vote is counted).
Curran may not explicitly teach or disclose when a number of votes by registered voters is exceeded by a predetermined threshold value.
However, Onischuk teaches or discloses when a number of votes by registered voters is exceeded by a predetermined threshold value (see paragraphs [0767], [0774], and [0776], thereafter Ballot Processing Agents or said Voting Session Devices providing any number of retry attempts until exceeding a threshold value, then denying any further retry attempts for a specified time, or suspending or completely denying that attempted Voter Public RSID and Voter Ballot PassCodes as well as the Voter and their detectable personal electronic machine identifier, electronic address, telephone number, or internet provider (IP) allocated Internet address, or internet provided address or television electronic address or any other personal or device specific identifiers
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify system for biometric electronic voting of Curran  by including when a number of votes by registered voters is exceeded by a predetermined threshold value suggested by Onischuk. This modification would provide to improve accuracy, time and money savings of compiling voter lists, maintain security, privacy, and enable voters to verify ballots authenticity and validity read on paragraphs [0003], [0006], and [0009].

In regard claims 2, 9, and 16, Curran teaches or discloses the method of claim 1, wherein the authentication of the voter is performed based on at least one of: biometric data of the voter, and an electronic digital signature of the voter, wherein the electronic digital signature of the voter is unique to the voter (see paragraphs [0051], [0057], [0062], and [0075]). 

In regard claims 5, 12, and 19, Curran teaches or discloses the method of claim 1, wherein the hardcopy of the ballot filled out by the voter includes: a printed listing of items among which the voter is to select by casting a vote and an indication of the selected item (see paragraphs [0057], [0058], [0060], and [0075]).

In regard claims 7, 14, and 21, Curran teaches or discloses the method of claim 1, further comprising at least one of: storing the counted votes of the voter in a decentralized registry of records (see paragraphs [0034], [0055], and [0058]); and storing the cast votes of the voter in a decentralized registry of records (see paragraphs [0055], and [0058]).

In regard amended claim 8, Curran teaches or discloses a system for casting a vote in an electronic balloting system, comprising:
at least one processor of a computing device (see paragraph [0042]) configured to: 
authenticate a voter from whom a request for casting a vote is received (see paragraph [0057], a voter is authenticated prior to casting his vote, in order to determine the authenticity and eligibility of the voter);
when the voter is successfully authenticated, generate an electronic ballot based on voting information (see paragraphs [0057], [0058], [0060], [0071], and [0072], once successfully validated a digital ballot 104 is activated. Election official 105 also accesses PIN 102 to validate identity and eligibility to gain access to the election platform 106, where election information resides including election meta data, death records, felony records etc. From this information voter's 101 registration is validated 107. This initiates a message to the ballot database 305, where the voter identification number generates a ballot and is sent to the multiprocessor);
gather data about an electronic vote of the voter, the electronic vote representing a choice of the voter on the electronic ballot (see paragraphs [0066], [0072], and [0075], data gathered from the registration validation 107 of the potential voter is combined with the data from the biometric registration 103 of that same potential voter and this data is verified and compiled in the cloud hosted platform 108. The voter database 406 collects the existence of the vote and the ballot being made and checked off the voter database);
generate and send at least one request to the voter, the request being generated for confirmation of a validity of the gathered data on the electronic vote of the voter (see paragraphs [0044], and [0054], the multiprocessor to perform the stepwise tasks required by the voting method, including identification of the voter, voter eligibility, authentication of the voting procedure requested by the voter, generation of the requested ballot and accomplish the task of voting, recording the vote and securing the results), wherein the sending of the request to the voter for the confirmation of the validity of the gathered data about the electronic vote of the voter is performed (see paragraphs [0044], [0053], and [0054], the multiprocessor to perform the stepwise tasks required by the voting method, including identification of the voter, voter eligibility, authentication of the voting procedure requested by the voter, generation of the requested ballot and accomplishing the task of voting, recording the vote and securing the results. A registering voter 101 may request a registration form from a voter registrar. The voter registrar can either print the requested form or have pre-printed forms available with predefined questions and rules found in a registration question pick list data base and registration screen content and form layout rules data base that are appropriate for the locality and election in question);
generate a hardcopy of the ballot filled out by the voter and place the generated hardcopy in a centralized repository (see paragraphs [0044], [0054], [0057], [0058], and [0059], generation of the requested ballot and accomplishing the task of voting, recording the vote and securing the results. A registering voter 101 may request a registration form from a voter registrar. The voter registrar can either print the requested form or have pre-printed forms available with predefined questions and rules found in a registration question pick list data base); and 
count the vote of the voter, when the hardcopy of the ballot is successfully
generated and an affirmative response is received from the voter in response to the at least
one request sent for confirmation of the validity of the gathered data (see paragraphs [0003], [0011], [0032], [0033], [0046], and [0058], the vote has now been completed 111 and moves on to voting enumeration 112 where the vote is counted).
Curran may not explicitly teach or disclose when a number of votes by registered voters is exceeded by a predetermined threshold value.
However, Onischuk teaches or discloses when a number of votes by registered voters is exceeded by a predetermined threshold value (see paragraphs [0767], [0774], and [0776], thereafter Ballot Processing Agents or said Voting Session Devices providing any number of retry attempts until exceeding a threshold value, then denying any further retry attempts for a specified time, or suspending or completely denying that attempted Voter Public RSID and Voter Ballot PassCodes as well as the Voter and their detectable personal electronic machine identifier, electronic address, telephone number, or internet provider (IP) allocated Internet address, or internet provided address or television electronic address or any other personal or device specific identifiers
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify system for biometric electronic voting of Curran  by including when a number of votes by registered voters is exceeded by a predetermined threshold value suggested by Onischuk. This modification would provide to improve accuracy, time and money savings of compiling voter lists, maintain security, privacy, and enable voters to verify ballots authenticity and validity read on paragraphs [0003], [0006], and [0009].

In regard amended claim 15, Curran teaches or discloses a non-transitory computer readable medium storing thereon computer executable instructions for casting a vote in an electronic balloting system, including instructions for executing on a computer comprising a processor:
authenticating a voter from whom a request for casting a vote is received (see paragraph [0057], a voter is authenticated prior to casting his vote, in order to determine the authenticity and eligibility of the voter);
when the voter is successfully authenticated, generating an electronic ballot based on voting information (see paragraphs [0057], [0058], [0060], [0071], and [0072], once successfully validated a digital ballot 104 is activated. Election official 105 also accesses PIN 102 to validate identity and eligibility to gain access to the election platform 106, where election information resides including election meta data, death records, felony records etc. From this information voter's 101 registration is validated 107. This initiates a message to the ballot database 305, where the voter identification number generates a ballot and is sent to the multiprocessor);
gathering data about an electronic vote of the voter, the electronic vote representing a choice of the voter on the electronic ballot (see paragraphs [0066], [0072], and [0075], data gathered from the registration validation 107 of the potential voter is combined with the data from the biometric registration 103 of that same potential voter and this data is verified and compiled in the cloud hosted platform 108. The voter database 406 collects the existence of the vote and the ballot being made and checked off the voter database);
generating and sending at least one request to the voter, the request being generated for confirmation of a validity of the gathered data on the electronic vote of the voter (see paragraphs [0044], and [0054], the multiprocessor to perform the stepwise tasks required by the voting method, including identification of the voter, voter eligibility, authentication of the voting procedure requested by the voter, generation of the requested ballot and accomplish the task of voting, recording the vote and securing the results), wherein the sending of the request to the voter for the confirmation of the validity of the gathered data about the electronic vote of the voter is performed (see paragraphs [0044], [0053], and [0054], the multiprocessor to perform the stepwise tasks required by the voting method, including identification of the voter, voter eligibility, authentication of the voting procedure requested by the voter, generation of the requested ballot and accomplishing the task of voting, recording the vote and securing the results. A registering voter 101 may request a registration form from a voter registrar. The voter registrar can either print the requested form or have pre-printed forms available with predefined questions and rules found in a registration question pick list data base and registration screen content and form layout rules data base that are appropriate for the locality and election in question);
generating a hardcopy of the ballot filled out by the voter and placing the generated hardcopy in a centralized repository (see paragraphs [0044], [0054], [0057], [0058], and [0059], generation of the requested ballot and accomplishing the task of voting, recording the vote and securing the results. A registering voter 101 may request a registration form from a voter registrar. The voter registrar can either print the requested form or have pre-printed forms available with predefined questions and rules found in a registration question pick list data base); and 
counting the vote of the voter, when the hardcopy of the ballot is successfully generated and an affirmative response is received from the voter in response to the at least one request sent for confirmation of the validity of the gathered data (see paragraphs [0003], [0011], [0032], [0033], [0046], and [0058], the vote has now been completed 111 and moves on to voting enumeration 112 where the vote is counted).
Curran may not explicitly teach or disclose when a number of votes by registered voters is exceeded by a predetermined threshold value.
However, Onischuk teaches or discloses when a number of votes by registered voters is exceeded by a predetermined threshold value (see paragraphs [0767], [0774], and [0776], thereafter Ballot Processing Agents or said Voting Session Devices providing any number of retry attempts until exceeding a threshold value, then denying any further retry attempts for a specified time, or suspending or completely denying that attempted Voter Public RSID and Voter Ballot PassCodes as well as the Voter and their detectable personal electronic machine identifier, electronic address, telephone number, or internet provider (IP) allocated Internet address, or internet provided address or television electronic address or any other personal or device specific identifiers
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify system for biometric electronic voting of Curran  by including when a number of votes by registered voters is exceeded by a predetermined threshold value suggested by Onischuk. This modification would provide to improve accuracy, time and money savings of compiling voter lists, maintain security, privacy, and enable voters to verify ballots authenticity and validity read on paragraphs [0003], [0006], and [0009].




Allowable Subject Matter
Claims 3, 6, 10, 13, 17, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 10/18/2022




/PHIRIN SAM/Primary Examiner, Art Unit 2476